ACCEPTED
                                                                                                03-14-00360-CV
                                                                                                      21651618
                                                                                      THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                               1/5/2018 5:08 PM
                                                                                              JEFFREY D. KYLE
                                                                                                         CLERK




                                                                            RECEIVED IN
                                                                       3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                       1/5/2018 5:08:36 PM
                                                                         JEFFREY D. KYLE
                                                                               Clerk
DAVID J. CAMPBELL                                                     dcampbell@808west.com



                                       January 5, 2018

Via e-filing
Hon. Blake Hawthorne
Clerk of the Supreme Court of Texas

       Re:    Honors Academy, Inc.; et al. v. Texas Education Agency; et al.
              Case Number: 16-0519
              Court of Appeals Numbers: 03-14-00283-CV & 03-14-00360-CV
              Trial Court Number: D-1-GN-14-000672

Mr. Hawthorne:

   In reviewing the documents associated with the above-referenced case in the Attorney
Portal for the Texas Judicial Branch, I noticed the Court does not appear to have the complete
Clerk’s Record and Reporter’s Record for the above-referenced case.

   The Court of Appeals issued its opinion in this case under Cause Numbers 03-14-00283-
CV and 03-14-00360-CV. The Record from 03-14-00283-CV appears to have been
forwarded to the Court. However, the record from 03-14-00360-CV does not appear to have
been forwarded. The Clerk’s Record in 03-14-00360-CV is one volume and the Reporter’s
Record in 03-14-00360-CV is three volumes.

    Oral argument is scheduled to occur on Wednesday, January 10, 2018. If it is possible for
the Court to request that the Record from 03-14-00360-CV be forwarded to the Court from
the Third Court of Appeals, it would be greatly appreciated.

                                            Best regards,

                                            /s/ David J. Campbell

                                            David J. Campbell
                              CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served through the
court’s e-filing/notice system, on January 5, 2018, to the following:

Beth Klusmann
Assistant Solicitor General
Texas Attorney General
P.O. Box 12548 (MC 059)
Email: Beth.Klusmann@oag.texas.gov

Counsel for Respondents TEA and Commissioner

Robert A. Schulman
SHULMAN, LOPEZ, HOFFER & ADELSTEIN, L.L.P.
Maia Levenson
517 Soledad Street
San Antonio, Texas 78205-1508
Email: rschulman@slh-law.com
mlevenson@slh-law.com

Cris Feldman
FELDMAN & FELDMAN, PC
3355 West Alabama Street, Suite 1220
Houston, Texas 77098
Email: cris.feldman@thefeldmanfirmpc.com

Counsel for American YouthWorks

Susan G. Morrison
O’Hanlon, Demerath & Castillo
808 West Ave.
Austin, Texas 78701
Email: smorrison@808west.com

Counsel for Azleway, Inc.

Richard L. Arnett
Richard Arnett, Attorney, LLC
3262 Nebo Road
Boulder, Colorado 80302
Email: rarnett@arnettlaw.net

Counsel for Amicus Curia,
Texas League of Community Charter Schools


                                                                                           2